Exhibit 10.50

June 11, 2004

Activision, Inc.
Michael Hand
3100 Ocean Park Blvd.
Santa Monica, CA 90405

Re:

Modification of Territory for PlayStation® 2 CD-ROM/DVD-ROM Licensed Publisher
Agreement

 

 

Dear Mr. Hand:

Section 4.4 of your PlayStation® 2 CD-ROM/DVD-ROM Licensed Publisher Agreement
(“PS2 LPA”) provides, in pertinent part, that SCEA may modify your territory
through written notification to you.  SCEA is pleased to advise you that,
effective immediately, your Licensed Territory in section 1.18 of the PS2 LPA
shall be expanded to include Mexico, provided that, in accordance with Section
4.4 of the PS2 LPA, SCEA reserves the right upon further written notice to
require publisher to withdraw from a particular country if necessary for
protection of SCEA’s intellectual property.  Please keep in mind that all
Licensed Products – whether sold in the U.S., Canada or, now Mexico – must
comply with all applicable laws and regulations (see, PS2 LPA, section 9.2 (x)).

SCEA will review and approve all printed materials for Mexico pursuant to our
normal procedures, however the Licensed Publisher is responsible for the
accuracy of any text translation.  In the event that SCEA makes any changes to
our standard packaging guidelines to reflect local language issues, it will be
communicated through an amendment to the Source Book in due course.

Please contact your designated Account Manager if you have any questions
regarding this issue.

Very best regards,

 

 

 

 

 

/s/ Andrew House

 

 

Andrew House

 

Executive Vice-President

cc:

Account Manager

 

 

Mary Tierney

 

 

Karen Borowick

 

 


--------------------------------------------------------------------------------